



Exhibit 10.1
companylogoa08.jpg [companylogoa08.jpg]


May 3, 2017


Mr. Sean Goodman


Dear Sean:


We are excited about the prospect of you joining the Asbury Automotive team as
the Senior Vice President & Chief Financial Officer reporting to me. I am sure
you will make significant contributions to our company and look forward to you
starting on July 5, 2017. The following sets forth the terms of our offer.


Cash Compensation


Your Target Annualized Cash Compensation will be $1,050,000. This includes a
$600,000 base salary and a $450,000 target annual bonus, which is 75% of your
base salary.
 
Your 2017 annual bonus will be prorated based on the number of full months
worked during the year and the amount of the pay-out will be based on the same
bonus criteria applicable to all Dealer Support Center bonus-eligible employees,
as determined by the Asbury compensation and human resources committee. The
bonus criteria are based on the number of cars sold in the United States in 2017
and Asbury’s EBITDA at each level of sales.


Equity Grant


On your start date, you will be granted an equity award with a value of
$600,000, which will be issued in the form of restricted shares of common stock
of Asbury that will vest ratably over a three year period. The actual number of
shares you will be granted will be based on the closing price of a share of
common stock of Asbury on the New York Stock Exchange on the date of grant. The
equity award will be subject to the terms and conditions set forth in the 2012
Asbury Equity Incentive Plan, as amended, and in the equity award agreement to
be entered into between you and Asbury.


You will be eligible for future grants during the normal and customary equity
grant cycle, which has historically occurred in February.


Equity Holding Requirements


You will be required to own Asbury equity valued at three times your base
salary. You will be expected to meet this guideline over the course of five
years. The following shares count towards your ownership for purposes of meeting
the requirements: (i) all restricted shares of common stock of Asbury whether
vested or unvested, (ii) all performance shares of common stock of Asbury that
are earned, even if not vested and (iii) all other shares of common stock of
Asbury that are held by you.


Demonstrator Vehicle


You will be provided one demonstrator vehicle for your use. The imputed income
associated with the demonstrator vehicle will be taxable to you.
 
Benefits







--------------------------------------------------------------------------------





We offer a competitive benefits package including: Family Health, Dental and
Vision Care, a 401(k) Plan, Employee LTD, Life and STD; details will be
provided.


Vacation


In 2017, you will have 2 weeks of vacation. In 2018 and annually thereafter, you
will have 4 weeks of paid vacation.


Relocation


You will receive a lump sum relocation payment of $150,000, which is subject to
normal tax withholdings (the “Relocation Payment”). The Relocation Payment is
subject to the terms and conditions set forth in the Asbury Relocation Policy.


Termination Protection


You will receive a severance pay agreement providing base salary and benefits
continuation for one year and a pro-rated bonus for the portion of the year you
served prior to your termination in the event you are terminated without “cause”
or you terminate your employment for “good reason” (as such terms are defined in
the severance pay agreement). You must execute a general release to receive the
payment of any severance.


Our offer is contingent upon successful completion of a background check,
officer questionnaire, credit check, motor vehicle review and a pre-employment
drug test.


In extending this offer of employment, we have relied on your representations
that (1) you will not use in any way any confidential information (or any
records, documents and similar items) relating to the business of your former
employers while employed at Asbury and (2) you have not entered into any
agreement or made any commitment to any prior employer or other third party
(including, without limitation, non-competition provisions or other restrictive
covenants in agreements with prior employers) which would in any way affect or
limit your ability to carry out your duties with Asbury. By signing this offer
letter, you acknowledge that any inaccuracy in these representations may be
grounds for termination.






To signify your acceptance of this position, please sign below and return one
copy to me.




Sincerely,


/s/ Craig T. Monaghan


Craig T. Monaghan
President and CEO
Asbury Automotive Group, Inc.




I hereby signify my acceptance of the position.


/s/ Sean Goodman
 
May 3, 2017
Signature
 
Date




